Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/16/2021 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 03/16/2021 has been entered and considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks, (see pages 8-11), filed on 03/16/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The closest prior art reference of Lee (KR101895236B1/ CN109960024A, using as published US2019195778A1) discloses a particle detector/method. 
However, Lee fail to disclose, teach or suggest a structure of a cantilever wall having a first end on the second surface and a second end between the photodetector and the light source, the cantilever wall having a hole aligned with the photodetector, as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cantilever wall having a first end on the second surface and a second end between the photodetector and the light source, the cantilever wall having a hole aligned with the photodetector in combination with the rest of the limitations of the claim. Claims 2-16 are allowable by virtue of their dependency.  
 As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious collecting a part of the scattered radiation by the second curved portion by passing the part of the scattered radiation through the hole in the cantilever wall; and generating, by the second curved portion, a reflected scattered light beam concentrated in the radiation-concentration focus of the second curved portion towards the photodetector, in combination with the rest of the limitations of the claim. Claim 18 is/are allowable by virtue of their dependency.  
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious the reflecting surface including: a first end at which the reflecting surface terminates; a second end opposite to the first end at which the reflecting surface terminates; a middle region between the first end and the second end; a first reflecting region having a first curved shape, the first reflecting region extending from the first end to the middle region, the first reflecting region being concave from the first end to the middle region; and a second reflecting region having a second curved shape different from the first curved shape, the second reflecting region extending from 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art particle detector/method.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a particle detector/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886